Case 8:18-cv-02875-TPB-CPT Document 48 Filed 05/18/19 Page 1 of 2 PageID 496




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 _____________________________________
                                                      }
 CHERYL WALTERS et al.                                }    CASE NO. 8:18- cv-02875-EAK-CPT
                                                      }
                                                      }    DEFENDANT BMW OF NORTH
                               Plaintiffs,            }    AMERICA, LLC’S OPPOSITION
                                                      }    TO PLAINTIFFS' NOTICE OF
 vs.                                                  }    SUPPLEMENTAL AUTHORITY
                                                      }
 BMW OF NORTH AMERICA, LLC.                           }       }
                                                      }
                         Defendants.                  }
 _____________________________________                }

         NOW COMES defendant BMW of North America, LLC, (“BMW NA”) and hereby

  opposes and objects to Plaintiffs' submission of their Notice of Supplemental Authority.

         As reasons therefore, Local Rule 7.1(b)(3) states with regard to motion practice that

  following the submission to the Court of any motion and opposition, "[a]ll other papers . . .

  whether in the form of a reply brief or otherwise, may be submitted only with leave of court."

  Plaintiffs' Notice of Supplemental Authority cites a case pending in another jurisdiction and

  then essentially presents additional argument to support their position as to BMW NA's

  Motion to Dismiss. Plaintiffs have not sought or obtained leave of this court, nor have they

  requested or obtained any assent from BMW NA, to submit any additional documents in this

  matter. BMW NA objects to and opposes Plaintiffs' submission and respectfully requests

  that this Court disregard Plaintiffs' new submission in ruling on BMW NA's Motion to

  Dismiss.
Case 8:18-cv-02875-TPB-CPT Document 48 Filed 05/18/19 Page 2 of 2 PageID 497




            Alternatively, if the Court is inclined to allow Plaintiffs' new submission, BMW NA

  respectfully requests leave of this Court to file its own further submission to properly respond

  to Plaintiffs' submission as the facts and the application of law to the case cited in Plaintiffs’

  Notice of Supplemental Authority are distinguishable from and inapplicable to the within

  matter.

            Respectfully submitted this 18th Day of May, 2019.


                                          By:    /s/ Suzanne M. Valles
                                                 Suzanne M. Valles, Esq.
                                                 Florida Bar No. 124546
                                                 BIEDERMANN HOENIG SEMPREVIVO,
                                                 P.A.
                                                 601 Brickell Key Drive
                                                 Suite 700
                                                 Miami, Florida 33131
                                                 Tel: (646) 218-7541 Ext. 541
                                                 Fax: (646) 218-7510
                                                 Email: suzanne.valles@lawbhs.com

                                                 Attorneys for Defendant, BMW
                                                 Of North America, LLC


                                 CERTIFICATE OF SERVICE

            The undersigned counsel hereby certifies that the foregoing document was

  electronically filed this 18th day of May, 2019 by using CM/ECF systems, which will send

  notice of filing to all counsel of record.

                                                         /s/Suzanne M. Valles
                                                         Suzanne M. Valles, Esq.
                                                         Florida Bar No. 124546




                                                  2
